Citation Nr: 0305604	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  94-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, as secondary to service-
connected disability.

2.  Entitlement to service connection for Dupuytren's 
contracture of the left hand, as secondary to service-
connected disability.

3.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	William Michael White, 
Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972.

This appeal originates from an August 1994 rating decision in 
which the RO denied service connection for Dupuytren's 
contractures of the right and left hands and for residuals of 
hepatitis.  The veteran submitted a notice of disagreement 
with the decision in August 1994, and a statement of the case 
was issued in September 1994.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in November 
1994.  He and his friend testified at a hearing before an RO 
hearing officer in February 1995.

In September 1996, the Board remanded these matters to the RO 
for further development.  In February 1998, the Board issued 
a decision denying the veteran's claims for service 
connection for Dupuytren's contractures of the right and left 
hands and for residuals of hepatitis. 

The veteran appealed the Board's February 1998 decision to 
the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court), at which time he changed his representative to 
a private attorney, William M. White.  In a March 1999 Order, 
the Court granted a Joint Motion for Remand (Joint Motion) 
filed by the parties, vacating the Board's February 1998 
decision, and remanding the claims on appeal to the Board for 
compliance with the terms of the Joint Motion.  In December 
1999, the Board, in turn, remanded the claims to the RO for 
further evidentiary development.  

In a February 2002 rating decision, the RO granted service 
connection for hepatitis C and assigned a 0 percent 
(noncompensable) evaluation.  The veteran submitted a notice 
of disagreement with the noncompensable evaluation in April 
2002, and a statement of the case was issued in January 2003.  
In March 2003, after the case had been transferred to the 
Board, the veteran perfected this appeal by filing a 
substantive appeal with the RO, a copy of which was also sent 
to the Board.  Because the veteran has disagreed with the 
initial rating assigned for hepatitis C, the Board has 
characterized this issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


REMAND

In the substantive appeal filed in March 2003, the veteran 
requested a hearing before a Member of the Board (now, 
Veterans Law Judge) at the local RO (Travel Board Hearing.  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO, and a remand 
for this purpose is necessary.  [Parenthetically, the Board 
notes that although the request for hearing was made in the 
substantive appeal on the initial rating assigned for 
hepatitis C, the veteran did not specifically limit his 
hearing request to that issue; hence, the Board is remanding 
all the issues on appeal.]  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The veteran and his representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2002).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




